Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 8/23/2022 (hereafter, “Remarks”) have been fully considered and are persuasive.
	The rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn.  Applicant’s arguments filed 8/23/2022 to this effect are persuasive.  Particularly, Applicant’s reference to the explicit definition of “remnant” in the specification as filed is appreciated.

Indication of Allowable Subject Matter
	As previously indicated, the prior art appears to lack sufficient motivation for picking and choosing the multiplicity of required components in the claimed elastomer and formulation thereof.  Please see near art of record cited 7/15/2022.  
	The examiner has conducted a search and additionally requested STIC search assistance.  Please see the search history (STIC) dated 7/19/2022 in the file wrapper.  It is maintained that the prior art does not sufficiently suggest the particular combination of claimed elements.  The subject matter encompassed in claims 1-10 is in condition for allowance, however the presentation of claims requires additional correction.
	The claims are replete with typographical/grammatical errors, indicated in the newly presented objections presented below.  Because these objections were not earlier raised, the instant Office action is non-final.  Upon Applicant’s submission of a clean and corrected set of claim amendments, the Examiner believes the claims will be in condition for allowance.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  not all claims are in the form of a grammatically correct sentence, and all dependent claims include incorrectly capitalized recitations of the word “Claim” as recited in each preamble; “claim”  recited in the preamble should not be capitalized.  Each claim should be structured with a transitional phrase (see MPEP 2111.03) and preamble as well as the body of the claim sufficiently satisfying the written description requirement and also definite in content and grammatical structure.  Please see claims 1 and 4 in particular, and re-format to the structure of a grammatically correct complete sentence.  All claims need to include any necessary punctuation and/or conjunction-type words necessary to form a grammatically correct sentence.  Each sentence should terminate with a “.”.  Appropriate correction is required.

Conclusion
	No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617